         Case 1:18-cv-02684-KHP Document 40 Filed 10/29/18 Page 1 of 1



                               1334 PARKVIEW AVENUE, SUITE 280 MANHATTAN BEACH, CALIFORNIA 90266
                               WWW.BLAKELYLAWGROUP.COM T_323-464-7400 F_323-464-7410




                              bblakely@blakelylawgroup.com

                                       October 29, 2018

  VIA ECF
  Hon. Katherine H. Parker
  United States Courthouse
  500 Pearl St.
  Courtroom 17D
  New York, New York 10007-1312

       Re:    Michael Kors, L.L.C. v. Su Yan Ye;
              Case No. 1:18-cv-02684-KHP

Dear Judge Parker,

       Plaintiff Michael Kors, L.L.C. (“Michael Kors”or “Plaintiff”), by and through its
counsel of record, hereby requests an order granting leave to appear telephonically at the
Case Management Conference currently scheduled to take place in the above-referenced
matter on November 26, 2018 at 10:00 a.m.

       Counsel for Michael Kors is based in Manhattan Beach, California, and has a
hearing for a separate matter, Stephanie Clifford aka Stormy Daniels v. Keith M.
Davidson and Michael Cohen; Case No. SC129384, scheduled for November 27, 2018 in
Santa Monica, California. Travelling to New York for the Case Management Conference
as scheduled, and travelling back to California in order to make both hearings will be
very difficult, if not impossible for Michael Kors’s counsel.

       Based on the foregoing, Michael Kors respectfully requests that this Court issue an
order allowing Michael Kors’s counsel to appear at the November 26, 2018 Case
Management Conference by telephone.


                                                              Respectfully Submitted,




                                                              Brent H. Blakely
